Bigelow, C. J.
It is sometimes quite difficult to draw the line between evidence which is remote and immaterial, and that which may have a legitimate bearing, though slight, on the determination of the main fact which is to be settled by the verdict of a jury. This is especially true, when, as in the case at bar, an allegation of fraud forms one of the essential issues on which the rights of the parties depend, and when resort is had to a chain of circumstantial evidence in order to establish or disprove it. The competency of evidence in such cases often turns on the aspect in which the case presents itself to the mind of the judge in the course of a trial. This may vary from time to time as the evidence on one side or the other is put in, so that it becomes impossible after a protracted trial to present by a report or bill of exceptions the precise bearing which a particular fact or circumstance may seem to have had on the issue at the time it was offered in proof and admitted or rejected. Great injustice might be done therefore in this class of cases, if the party objecting to the ruling of the court and seeking to get rid of a verdict on the ground that evidence was improperly received or ruled out, was not held strictly to the observance of the rule of prac*444tice that the burden is upon him to show not only that the ruling was clearly erroneous, but also that it tended to operate to the injury and prejudice of his case in the minds of the jury.
On a careful consideration of the evidence to the admission of which exception was taken at the trial of the case at bar, we are of opinion that it was rightly admitted.
The claim which the plaintiff seeks to recover is a very stale one. It is alleged by him to have grown out of transactions which took place more than twenty years prior to the time of trial, and it is supported by a note bearing date nearly eighteen years previously. The suit is prosecuted against an administratrix; the immediate party to the note and to the alleged dealings, out of which the indebtedness is said to have arisen, is dead; and no steps appear to have been taken to enforce the claim during his lifetime. Under these circumstances, it is apparent that direct evidence in support of the defence would be unattainable, and that it would be necessary to rely mainly on circumstantial proof. Bearing in mind that the question before us is, not as to the value of the evidence or the weight which it ought to have, but solely as to its admissibility, we think that it was competent to show that the plaintiff, during the time he held the note in suit, was in embarrassed circumstances; that he was pressed for the payment of his own debts ; that he did not disclose that he was the owner of the note, but represented himself as insolvent; and that his creditors compromised their claims against him by a deduction of fifty per cent, from their amount. These facts had some tendency to prove that the claim now in suit, which was then due and payable, was not deemed by him to be a valid debt against the intestate, who was then in business, possessed of attachable property, and for a part of the time at least in the habit of paying his debts as they fell due.

Exceptions overruled.